t c memo united_states tax_court foretravel inc petitioner v commissioner of internal al revenue respondent docket no filed date george w connelly jr and linda s paine for petitioner lillian d brigman and susan v sample for respondent memorandum findings_of_fact and opinion clapp judge respondent determined deficiencies in and additions to petitioner's federal corporate income taxes as follows fye additions to tax june deficiency sec_6661 sec_6662 dollar_figure dollar_figure -- big_number -- dollar_figure after concessions by the parties the issues for decision are whether petitioner is entitled to a deduction for its fiscal_year ended date in the amount of dollar_figure advanced to solve the financial problems of a dealership we hold that petitioner is so entitled whether petitioner is entitled to exclude from gross_income or deduct under sec_162 in its fiscal years ended date and date the respective amounts of dollar_figure and dollar_figure as incentives to its dealerships we hold that petitioner is entitled to exclude the respective amounts from gross_income whether petitioner is liable for an addition_to_tax pursuant to sec_6661 for its fiscal_year ended date we hold that petitioner is not whether petitioner is liable for an addition_to_tax pursuant to sec_6662 for its fiscal_year ended date we hold that petitioner is not all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and attached exhibits background petitioner is foretravel inc foretravel a corporation organized in under the laws of the state of texas with its principal_place_of_business in nacogdoches texas during the years in issue petitioner filed its tax returns on a june fiscal_year basis petitioner manufactured and sold class a self-contained motor homes coaches ranging from to feet in length petitioner sold its coaches under the trade names of grand villa and unihome the grand villa sold for retail prices from dollar_figure to dollar_figure while the unihome sold for retail prices from dollar_figure to dollar_figure foretravel personnel included the following clarence m fore mr fore president don franklin franklin vice president and chief financial officer james don moore moore vice president and general manager ruth marie fore mrs fore secretary and treasurer bill weaver weaver comptroller and assistant treasurer and floyd wilcox wilcox director of marketing operations mr fore spent his time designing and selling coaches while moore essentially ran petitioner's operations until his death in mr fore built his first motor home in his spare time in and incorporated foretravel one year later to manufacture motor homes foretravel remained a family business until when mr fore along with his friend moore quit their jobs and went to work full time for foretravel franklin also joined foretravel about that time and foretravel began advertising in travel magazines while the fores attended recreational vehicle shows to display foretravel coaches as petitioner's coaches began to gain popularity its salespeople sold coaches to existing vehicle dealerships and directly to customers by to dealers were selling foretravel coaches and foretravel was making approximately coaches a year from its inception petitioner sought to build a high quality coach with top quality components petitioner carved out its market niche of expensive high quality coaches for the affluent traveler who enjoyed extended vacations petitioner sponsored regional clubs that offered courses in motor home maintenance and organized domestic and international caravans for motor home owners during the years in issue the foretravel motorcade club had over big_number active members petitioner suffered setbacks in the late 1970s due to the energy crunch and high interest rates these factors also affected independent dealers' interest in stocking foretravel coaches and as a result only two independent dealers continued to sell foretravel coaches petitioner's sales fell below the anticipated level of production and petitioner had to lay off employees petitioner decided to become more involved at the dealer level and in petitioner took over a dealership in california the california dealership that owed petitioner money the fores traveled to california to run the california dealership and they managed to boost sales from coaches a month to over a month the fores continued to operate the california dealership until the middle of when they returned to nacogdoches texas due to the success of the california dealership petitioner purchased other dealerships in texas tennessee and florida in each case these other dealerships were existing businesses that sold other vacation vehicles such as trailers and inexpensive motor homes in addition to selling foretravel coaches the california dealership was the only dealership suffering financial problems when purchased by petitioner by petitioner owned percent of the stock of foretravel of arizona inc the arizona dealership but the arizona dealership closed in following a change in arizona state law petitioner also owned percent of the stock of investments in general inc iig iig had four wholly owned subsidiaries foretravel of california inc the california dealership foretravel of florida inc the florida dealership murphy motor manors inc the tennessee dealership and foretravel of texas inc the texas dealership which apparently included two separate dealerships one located in dallas and the other located in nacogdoches we refer to the dealers collectively as subsidiaries or dealerships moore served as president of the subsidiaries and the arizona dealership iig owned the dealerships' stock because petitioner wished to avoid the appearance that it sold its coaches through factory-owned dealers iig and the subsidiaries filed consolidated_returns in based on a december calendar_year in iig was liquidated and petitioner acquired the dealerships' stock the subsidiaries filed separate returns in based on a calendar_year ending december the pacific northwest dealership in walter p nicholson nicholson and william h fishfader fishfader became partners in a toyota agency in coeur d'alene idaho where they sold motor homes recreational vehicles and automobiles in they decided to sell recreational vehicles full time and became interested in the foretravel product line they contacted a foretravel representative on the west coast and eventually signed a dealer agreement with foretravel on date that enabled them to be the exclusive dealer of foretravel products for a 5-year period in idaho montana oregon and washington pursuant to the agreement fishfader and nicholson also could sell less expensive product lines but not product lines that would compete directly with foretravel the resulting dealership was named pacific northwest motorhomes northwest northwest stocked at least one line of motor homes other than foretravel the agreement between petitioner and northwest provided that they were independent contractors as to each other and not otherwise the agreement required petitioner to deliver three units per quarter and required northwest to maintain an inventory of parts and accessories and an inventory of coach models in a clean and orderly condition the agreement also required northwest to maintain a regular place of business and display units for sale while promoting and advertising foretravel within northwest's established territory the parties modified the original agreement to require northwest to purchase units in the first year units the second year and units for the remaining years petitioner did not perfect a security_interest under idaho law in the units shipped to northwest on credit between and northwest grew rapidly added a second location and soon became one of the largest dealers in that geographic region for high quality coaches in fishfader became interested in another dealership in spokane washington so he and nicholson made arrangements to purchase the spokane dealership fishfader had become disillusioned with the expense and time that it took to sell the higher quality coaches such as those manufactured by foretravel fishfader wanted to drop the entire foretravel line of coaches and focus on selling a higher volume of the less expensive coaches nicholson felt that focusing entirely on less expensive coaches would be a mistake and he wanted to continue selling the foretravel line fishfader and nicholson were unable to agree on whether to drop the foretravel line of coaches and in fishfader asked nicholson to purchase his interest in northwest nicholson did not have the funds to purchase fishfader's interest so he approached petitioner and asked for financial assistance petitioner had established similar relationships in the past and had recently acquired the arizona dealership but petitioner was not looking for additional company-owned dealerships nonetheless nicholson persuaded petitioner that northwest was doing an excellent job and that it would not be in petitioner's best interest for northwest to drop the foretravel product line petitioner concluded that if it did not assist nicholson there would no longer be a foretravel dealer in that region on date petitioner agreed to purchase fishfader's 51-percent interest in northwest for dollar_figure several weeks later petitioner and nicholson entered into a repurchase_agreement the repurchase_agreement which provided that northwest would issue big_number shares of class b common_stock to be purchased by petitioner for dollar_figure at the end of years nicholson was granted an option to repurchase petitioner's percent stock holdings of class a common_stock at book_value if petitioner's loans to northwest had been repaid and corporate debts guaranteed by petitioner had been paid nicholson viewed petitioner's ownership of the northwest stock as a temporary arrangement because he intended to purchase the stock back from petitioner in a very short time petitioner granted nicholson a further option to buy the shares of class b stock from petitioner at the end of years for dollar_figure plus interest but only if northwest had repurchased petitioner's class a stock petitioner also lent northwest dollar_figure to be repaid over years in a separate agreement dated date petitioner and its officers guaranteed the floorplan of northwest up to dollar_figure million financed by idaho first national bank idaho first prior to this time fishfader had guaranteed northwest's floorplan idaho first also required petitioner to pledge as additional collateral a certificate of deposit in the amount of dollar_figure a floorplan arrangement works as follows the dealership wanting coaches for inventory makes the necessary arrangements with a lender when the dealership orders a coach the manufacturer contacts the lender for approval to ship the coach to the dealership title documents are sent through the banking system to the lender who then pays the manufacturer the lender retains title to the coach the dealership owes interest on the amount financed by the lender until the coach is sold when the dealership sells the coach the dealership pays the lender the amount financed and the difference between the dealership's cost and the sale price is the dealership's profit in date northwest arranged to have chrysler first wholesale credit inc chrysler first finance its floorplan chrysler first no longer required petitioner's officers personally to guarantee the financing_arrangement and it did not require petitioner to pledge the dollar_figure certificate of deposit as additional collateral petitioner remained the sole guarantor of northwest's floorplan financing the chrysler first guarantee agreement provided that the obligation of the guarantor petitioner was primary and was a guarantee of payment not of collection therefore chrysler first could proceed against the guarantor jointly or severally without having commenced any_action against or having obtained any judgment against the obligor northwest in the spring of northwest's sales began to slow down other high-quality coach manufacturers began to offer deep discounts on their new coaches selling at cost or below cost in an attempt to move inventory this competition affected northwest's sales of new coaches northwest also had a large inventory of used coaches that had been taken in as trades used coach sales also declined and northwest suffered cash-flow problems from the cost to inventory the used coaches as the problems mounted northwest used the proceeds from the sales of coaches to pay the most pressing operating_expenses or floorplan costs rather than floorplan loans thus rendering itself out of trust nicholson admittedly robbed peter to pay paul in date checks from northwest payable to petitioner were rejected by the bank due to insufficient funds however northwest did eventually pay the checks that were rejected franklin began contacting nicholson on a regular basis about northwest's accounts_payable to petitioner nicholson pacified franklin by telling him whatever was needed to keep things going so that northwest could find a way to pull out of the slump northwest had a deficit equity of dollar_figure on date which increased to dollar_figure on date prior to date northwest's officers included nicholson as president moore as vice president weaver as treasurer and mrs fore as secretary while nicholson mr fore moore and franklin served on the board_of directors from the time petitioner purchased fishfader's stock in northwest through the fall of nicholson managed northwest and petitioner exerted no control_over northwest and did not dictate northwest's policy by late september or early date nicholson had stopped sending financial statements to chrysler first consistently chrysler first requested and received northwest's financial statement and realized that northwest's liabilities far exceeded its assets chrysler first notified nicholson and threatened to close northwest and take over the remaining assets neither nicholson nor northwest had the funds to pay chrysler first and in date nicholson contacted franklin and told him that northwest was in trouble because he was out of trust nicholson used proceeds from sales of consigned coaches as well as coaches sent by petitioner to pay operating_expenses instead of paying the consignee or petitioner chrysler first called franklin and told him that petitioner as guarantor would have to make good on the lines of credit franklin and wilcox traveled to coeur d'alene idaho to assess the situation at northwest northwest had no record of its coach inventory its parts inventory was overstated and disorganized and the administrative offices were in disarray after or days in idaho wilcox and franklin returned to nacogdoches texas chrysler first demanded dollar_figure immediately and on date petitioner agreed to lend northwest dollar_figure which northwest applied to the chrysler first loan guaranteed by petitioner moore in his capacity as vice president of northwest gave petitioner a 1-year interest-bearing promissory note dated date in the amount of dollar_figure the promissory notes that northwest gave to petitioner required that interest at the rate of percent per annum be paid in full annually according to the information available as of date northwest owed petitioner dollar_figure and moore acting as vice president of northwest gave petitioner a 1-year interest-bearing promissory note dated date in that amount wilcox returned to coeur d'alene idaho in date to install petitioner's accounting system at northwest which took approximately weeks during that time wilcox discovered that northwest owed more money to chrysler first after wilcox and nicholson met with chrysler first personnel in seattle washington wilcox requested an additional dollar_figure from petitioner to pay chrysler first pursuant to petitioner's guarantee on date petitioner agreed to lend northwest an additional dollar_figure and moore acting as vice president of northwest gave petitioner a 1-year interest- bearing promissory note dated date for that amount while establishing an accounting system for northwest wilcox closed old accounts opened new ones and placed various financial controls on northwest's future operations wilcox closed four of northwest's five existing bank accounts and the fifth was used as a depository_account to which nicholson did not have access wilcox opened a working fund account with a separate bank and if nicholson needed money from the working fund he would need petitioner's approval for the expenditure wilcox asked nicholson for additional assets to secure petitioner's receivables but nicholson had none to pledge other than his stock in northwest and his rights in two patents by this time nicholson's house and car were highly leveraged and he had a minimal balance in his checking account nicholson delivered his northwest stock to petitioner as collateral for petitioner's receivables in an auditor's report dated date petitioner's accountant recorded this transaction as a purchase of the remaining percent of issued and outstanding northwest voting_stock from nicholson on date but the accounting record does not disclose any purchase_price nicholson also transferred his patent rights to petitioner but those rights proved to be of no value petitioner continued to ship coaches to northwest and all of the units were shipped on credit with the cost of the unit carried on petitioner's books as a units account receivable the value of approximately seven units that petitioner shipped to northwest before date was included as part of petitioner's bad_debt deduction for most of the units that petitioner shipped to northwest from date through date were written off as bad_debts by petitioner on date as follows date cost written off shipped by foretravel dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure petitioner also shipped to northwest unit cost dollar_figure on date and unit cost dollar_figure on date and northwest reduced the balance due on unit by dollar_figure and paid for unit in full northwest made these payments in date in date petitioner sent pam clark clark to northwest as a general manager to manage the business side of northwest while nicholson focused on sales northwest's situation did not improve and later that same month jim ratliff ratliff a private investor demanded payment from northwest on a dollar_figure note which was not recorded on northwest's books nicholson had obtained floorplan financing from ratliff on less expensive coaches that were too old for chrysler first to floorplan nicholson had given ratliff a note for dollar_figure secured_by rights in one of nicholson's patents nicholson never informed petitioner about ratliff's note in date nicholson surrendered ownership of his stock in northwest to petitioner on date nicholson and petitioner amended the repurchase_agreement the amendment provided that petitioner owned percent of northwest's stock and that nicholson would regain the 49-percent interest in northwest when northwest repaid petitioner's accounts receivables due from northwest and repaid the advances made to northwest during on date petitioner agreed to advance northwest dollar_figure and moore acting as vice president of northwest delivered a 1-year interest- bearing promissory note to petitioner in that amount northwest repaid petitioner dollar_figure on date but no interest was paid for the time the note was outstanding in date tracy golden golden a partner from the accounting firm of axley rode who had been working on the foretravel account since was performing routine interim audit work on petitioner's financial statements when he became concerned that the receivables from northwest might affect his ability to express a clean opinion on petitioner's financial statements golden wanted to observe firsthand the situation at northwest he discussed the matter with weaver and they decided to inspect northwest and assess the situation on date petitioner settled a note given to fishfader by northwest petitioner paid chrysler first dollar_figure for two rockwood coaches floorplanned by chrysler first these coaches were then transferred to fishfader in exchange for the note given to him by northwest moore acting as president of northwest delivered to petitioner a 1-year interest-bearing promissory note dated date in the amount of dollar_figure about this same time late date ratliff produced another note signed by nicholson as president of northwest in the amount of dollar_figure petitioner sent a representative to coeur d'alene who met with nicholson and asked him to resign and not return in any capacity petitioner immediately consulted its lawyer about what options were available regarding northwest and nicholson petitioner's officers still felt that northwest was in a marketable area and had potential for success despite its poor financial condition in date golden and weaver made a surprise visit to northwest they found the parts inventory and parts room in disarray and some used coaches were missing while others were in disrepair they also went to northwest's accountant's office to inquire about some of the information on northwest's financial statements the accountant stated that he compiled the financial statements from the numbers he received from nicholson and previously fishfader the accountant never inspected bank statements check registers or receipts golden and weaver took an inventory of motor homes vans and cars and also inspected some of northwest's records looking for sources of collection for the amounts that northwest owed petitioner golden reviewed the assets at the dealership and he concluded that northwest was insolvent to the extent of roughly dollar_figure million golden's conclusion was contrary to compilation statements given to petitioner by northwest the year before golden and weaver boxed up as many of northwest's records as they could and shipped them back to nacogdoches texas for review after reviewing northwest's records in nacogdoches golden concluded that cash was missing from northwest but he was unable to determine where the cash might be petitioner did investigate the possibility that nicholson had pocketed the cash but by this time nicholson had few if any assets available for collection axley rode analyzed northwest's assets and liabilities to determine whether northwest's receivables were collectible after a review of northwest's records golden advised petitioner that northwest could not generate the cash-flow needed to pay the amount owed to petitioner northwest's receivables were pledged to the finance company new inventory of coaches not manufactured by petitioner x brand coaches was floorplanned by chrysler first and the value of the used coaches was inflated the total assets on the books were dollar_figure and liabilities were dollar_figure million of which dollar_figure to dollar_figure million was owed to petitioner northwest had lost dollar_figure in its year ended date and through date had lost approximately dollar_figure after golden had the axley rode tax department research the question he advised petitioner to deduct the northwest receivables as a bad_debt by the end of date petitioner believed that northwest could not pay and did not have the potential to pay the existing receivable balances mr fore was concerned that northwest's situation could cause bad publicity among potential customers and have a negative impact on petitioner on date petitioner wrote off as a bad_debt the following items attributable to northwest trade accounts_receivable in the amount of dollar_figure which included advertising insurance and other expenses that petitioner paid on northwest's behalf notes receivable in the amount of dollar_figure and unit accounts_receivable in the amount of dollar_figure the notes receivable in the amount of dollar_figure consisted of the note dated date in the amount of dollar_figure the note dated date in the amount of dollar_figure and the note dated date in the amount of dollar_figure the remaining dollar_figure in the notes receivable account consisted of the loan to northwest in when petitioner acquired percent of northwest's stock northwest recorded as income on its books the amount of petitioner's bad_debt writeoff after date petitioner did not receive any other assets cash or property owned or on the books of northwest as of date funds that petitioner received from northwest after date were attributable to units delivered to northwest after date foretravel incentive program for dealerships petitioner established uniform bookkeeping systems for the subsidiaries and the subsidiaries also used standard paperwork including forms distributed by the recreational vehicle dealer international association the dealerships were retail merchants that sold and serviced new motor homes including those manufactured by foretravel less expensive motor homes used motor homes trailers and other service recreational vehicles each dealership carried at least one x brand line of motor homes motor home manufacturers use a variety of incentive plans designed to promote the sale of their products petitioner was no exception through its incentive program petitioner sought to maintain a steady flow of coaches through its manufacturing operation thus avoiding fluctuations in employment supplies and general level of operation petitioner also sought to obtain positive publicity from its customers maintain customer goodwill alleviate cash-flow problems and maintain its reputation as a top quality coach manufacturer petitioner also used its incentive program to attract buyers for coaches with unpopular colors or unpopular sizes and display models that had been driven to recreational vehicle shows the x brand manufacturers also offered incentive programs to the foretravel dealerships one facet of petitioner's incentives began when mr fore operated the california dealership the california dealership would purchase foretravel coaches for sale to customers at times customers would make mr fore an offer on a foretravel coach but the purchase_price proposed by the customer would be less than the price the california dealership paid petitioner for the coach mr fore would call moore at foretravel and ask him if petitioner was interested in such a sale if petitioner was interested in selling the coach at the customer's suggested price then petitioner would make a commensurate adjustment in its price to the dealer via the foretravel incentive program this incentive method still was in place during the years in issue and was available to a dealer faced with a customer offer that produced a loss or resulted in a skinny deal a skinny deal is a transaction that has a dollar_figure profit or less a salesperson at the dealership could not turn down any deal proposed by the customer even a skinny deal the sales manager at the dealership had the authority as did the general manager to accept any deal with a profit in excess of dollar_figure when the profit fell below dollar_figure the dealership had to contact foretravel in nacogdoches to approve the transaction franklin or moore personally had to approve any loss_transaction if a used coach was taken in as a trade on the purchase of a foretravel coach then neither petitioner nor the dealership knew the exact profit or loss until the used coach was sold and even then another used coach might be taken in as a trade difficulty in predicting the resale value of a used coach added to the uncertainty thus petitioner made one yearend rebate instead of making an immediate rebate that might have to be reversed after the sale of the used coach to maintain a steady flow of coaches petitioner would force dealers to accept inventory so as to avoid the circumstances that petitioner faced in when some of the independent dealers refused to accept new inventory this refusal interfered with petitioner's ability to maintain steady production petitioner provided the dealerships with floorplan financing in and and petitioner charged the dealerships interest on this financing thus the additional inventory would result in additional finance costs for the dealer petitioner would take the additional inventory and associated finance costs into account when determining the incentives owed to a dealer to obtain positive publicity from its customers petitioner would authorize a special deal on a coach for a high profile motor home owner such as a leader or organizer of a motor home association or club petitioner felt that having that person own a foretravel coach could influence other members of that association or club to do the same to maintain customer goodwill petitioner would authorize a special deal or a favorable trade on another foretravel model when a customer returned a coach and complained of poor quality to alleviate temporary cash-flow problems petitioner might allow a dealer to sell a new or used coach financed by petitioner at a discount in order to generate cash-flow to petitioner to maintain its reputation as a top quality or highline coach manufacturer petitioner established relatively high wholesale and suggested retail prices the yearend incentive payments allowed petitioner to maintain its position in the public's eye as a top quality coach manufacturer while reducing the wholesale cost of the coach to the dealer when necessary petitioner also believed that a firm wholesale price provided salespeople with a floor that they could use to negotiate with customers petitioner took all of the various factors discussed above into account when determining the incentive payment for the dealerships petitioner had no written policy as to the amount of the incentive paid to each dealer franklin and moore discussed throughout the year the various transactions that would give rise to a rebate at the end of petitioner's fiscal_year franklin again discussed the various transactions with moore and then moore would decide the amount of the rebate to each dealer petitioner also paid incentives to independent dealers that sold foretravel coaches but those incentives were not necessarily identical to the incentives paid to petitioner's subsidiaries the incentives petitioner paid to the various subsidiaries were not necessarily identical either in part because sales fluctuated both seasonally and geographically petitioner offered the incentives needed to spur sales at the particular time the dealer incentives for the years in issue were as follows dealer arizona california dallas florida tennessee nacogdoches rebate for year ended june -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- total dollar_figure dollar_figure for weaver recorded the incentive payments as a credit to trade accounts_receivable and a debit to bad_debts on petitioner's books weaver recorded the incentive payments as a debit to the bad_debts account because he was stretched for time and took a shortcut he knew that the auditors from axley rode would reclassify or make an adjustment to the entries where appropriate in moore directed weaver to record the incentive payments as a credit to trade accounts_receivable from the subsidiaries because moore felt that this would be advantageous to petitioner for financial reporting purposes this resulted in a writeoff of the entire balance of petitioner's trade account receivables for the fiscal_year ended date for weaver recorded the incentive payments as a credit to unit receivables and a debit to bad_debts on petitioner's books moore did not instruct weaver how to record the incentive payments for weaver believed the credit to unit receivables was the correct entry on petitioner's books because the incentive was being matched to the sales of units as reflected in the unit receivables he thought a journal entry debiting sales which petitioner had done in prior years with a credit memo would not be proper without a credit memo golden supervised axley rode's preparation of petitioner's financial statements for its fiscal years ended date and even before he became managing partner of the foretravel account in golden knew that petitioner had a rebate policy after the audit group from axley rode completed the financial statements the relevant information was turned over to axley rode's tax department to prepare the tax returns golden then reviewed the completed tax returns for the years in issue golden was aware that the account weaver labeled as bad_debts also contained the rebates to the various dealerships golden treated the bad_debt account as a suspense_account that needed to be adjusted later in order to reclassify the rebates golden did not reclassify the incentive payments for financial_accounting purposes because he felt that doing so would not change the consolidated financial statements prepared by axley rode golden failed to reclassify the rebates and when the axley rode tax department prepared petitioner's federal corporate_income_tax returns nothing indicated that rebates to the dealers existed when golden reviewed the completed tax returns he compared the results with preliminary calculations he made using the financial statements but he failed to notice that the incentive payments had not been reclassified weaver reviewed petitioner's federal corporate_income_tax returns for the years in issue but he failed to realize that axley rode had not reclassified the incentive payments as a result petitioner reported the rebates as bad_debts on its tax returns for the years in issue the incentive payments were booked on the subsidiaries' financial statements for the years and as other income for the years in issue the subsidiaries reported the incentive payments as income in an amount equal to the bad_debt deductions taken by petitioner opinion deduction for payments made in connection with northwest the differences between the parties come down to a basic difference in the analysis and interpretation of the events that transpired between petitioner and northwest during the fiscal_year ended date respondent looks at the events during this period and particularly the advances made by petitioner to northwest as being either loans which created debt or contributions to capital respondent views petitioner as a stockholder of northwest and analyzes the advances by petitioner to northwest under the traditional debt-equity considerations see 464_f2d_394 5th cir applying debt-equity factors using that approach respondent concludes that no bona_fide debtor-creditor relationship between petitioner and northwest was created after date because the advances and extensions of credit by petitioner to northwest after that date were worthless when made see 352_us_82 taxpayer who voluntarily buys a debt with knowledge that he will not be paid is considered not to have acquired a debt petitioner on the other hand views the transactions during this period as an attempt to bail out and salvage a dealership that was important to petitioner northwest covered a territory which had substantial potential prior to the years in issue northwest had been profitable and responsible for many sales of petitioner's motor coaches petitioner wanted to keep northwest as a healthy profitable dealership because of its own self- interest in selling motor coaches as the scenario further developed and the bankruptcy of northwest became a real possibility petitioner was seriously concerned about the effect that this development would have on its reputation among owners and potential owners of foretravel coaches petitioner's original acquisition of percent of the stock of northwest from fishfader was made in order to keep northwest in existence the 51-percent ownership was not intended to be permanent it was expected that the stock would be sold to nicholson and that petitioner would be out of the picture in terms of stock ownership as the facts set forth above indicate this did not happen in fact the situation went the other way and nicholson began to develop financial problems petitioner's officers believed in their best business judgment that petitioner should advance cash to northwest to help northwest stay viable as the situation developed matters went from bad to worse all as outlined above petitioner continued to respond to each new crisis with more cash for the reasons already set forth petitioner got into the northwest situation deeper and deeper as problems developed petitioner argues that the advances made were for the purpose of bailing out and salvaging northwest all for the business purposes and best interests of petitioner petitioner also argues that the amounts advanced to northwest should be deductible either as bad_debts or as uncollectible accounts_receivable or some combination thereof without regard to the usual criteria for creating a debt respondent concedes that the debts associated with northwest and accrued by petitioner prior to date are deductible as bad_debts respondent argues that the funds advanced and the units shipped after date were capital contributions thus of the dollar_figure bad_debt deduction taken by petitioner for the year ended date only dollar_figure remains in dispute the dollar_figure consists of the note given to petitioner by northwest dated date in the amount of dollar_figure the note dated date in the amount of dollar_figure and the note dated date in the amount of dollar_figure with petitioner's accounts_receivable for units shipped to northwest after date making up the balance of dollar_figure the parties agree that all of the amounts due petitioner from northwest on date were worthless at that time sec_166 provides that there shall be allowed as a deduction any debt which becomes wholly or partially worthless within the taxable_year the taxpayer bears the burden of proving entitlement to a claimed bad_debt deduction rule a 77_tc_582 we must evaluate whether there was a genuine intention to create a debt with a reasonable expectation of repayment and whether that intention comports with economic reality 61_tc_367 baldwin v commissioner tcmemo_1993_433 in making this determination we will not ignore the realities of the business world 50_tc_536 c m gooch lumber sales co v 49_tc_649 remanded pursuant to stipulation of the parties 406_f2d_290 6th cir we agree with petitioner's analysis of what happened and decline to substitute respondent's different business judgment our first point of departure from respondent's analysis is the significance given to petitioner's ownership of northwest's stock respondent has overemphasized this fact petitioner was not interested in owning northwest but agreed to purchase the initial percent primarily to keep a foretravel dealer in that region petitioner and nicholson entered into a repurchase_agreement giving nicholson the option after years to repurchase petitioner's 51-percent stock holdings in date nicholson delivered the remaining percent along with patent rights to petitioner as collateral for petitioner's receivables the patent rights proved to be of no value nicholson eventually surrendered ownership of the remaining percent in date thus petitioner's ownership of the northwest stock was by default rather than by design there is no dispute that petitioner guaranteed the financing from chrysler first in the normal course of petitioner's trade_or_business of selling motor homes a guarantor of a corporate obligation may not deduct the payment to satisfy the guarantee if considering the circumstances when the guarantee was created the payment constitutes a contribution_to_capital 462_f2d_712 5th cir affg tcmemo_1970_182 we are satisfied that the guarantee originally entered into with idaho first on september was bona_fide prior to that date fishfader guaranteed northwest's financing and northwest showed signs of promise we conclude that petitioner's payments pursuant to the guarantee agreement were properly deducted by petitioner as bad_debts respondent concedes that the transactions before date created bona_fide debts we do not agree with respondent that the debt-equity analysis begins at ground zero on date forcing petitioner to run the entire debt-equity gauntlet for every transaction after date is artificial and ignores the facts of this case we focus on the events that transpired between early and date in date northwest wrote checks payable to petitioner that the bank rejected due to insufficient funds in date franklin learned that northwest was out of trust and that chrysler first expected payment from petitioner on the floorplan guarantee the entire motor home industry suffered a slowdown in the spring of as indicated by northwest's competitors' selling new coaches at cost or below cost in an attempt to move inventory thus petitioner could reasonably expect to see losses surface during this market slowdown after learning about northwest's financial setbacks franklin and wilcox traveled to coeur d'alene idaho to assess the situation at northwest after observing some of the fundamental problems at northwest wilcox returned to northwest in date and placed supervisory and financial controls on northwest's operations petitioner obtained additional collateral from nicholson patent rights and his northwest stock and petitioner sent clark to coeur d'alene so that she could manage the business side of northwest we find petitioner's response reasonable especially in light of the fact that petitioner exerted no management or financial controls over northwest prior to the fall of petitioner's officers decided to assist a dealership that provided an outlet for petitioner's products in a profitable region petitioner provided loans to northwest and applied financial and management controls over northwest's operations when additional problems surfaced petitioner engaged axley rode for advice and assistance in evaluating northwest's financial condition given northwest's success prior to the market slowdown in the spring of petitioner reasonably could conclude that northwest would be able to pay the amounts advanced see baldwin v commissioner tcmemo_1993_433 petitioner properly deducted the disputed amounts as bad_debts foretravel's incentive program petitioner argues that the incentive payments to the dealerships are excludable from gross_income or in the alternative are deductible as ordinary and necessary business_expenses respondent argues that in substance petitioner's incentive payments were contributions to capital and were not reductions in sales prices or deductible under sec_162 we agree with petitioner petitioner concedes that it erroneously claimed the incentives as bad_debts for both years in issue this fact is not fatal to petitioner's claim that the payments were actually incentive payments where as here petitioner provides thorough and credible_evidence showing that the payments were mistakenly reported as bad_debts we look at the true nature of the payments despite the labels and bookkeeping entries used by petitioner 453_f2d_1144 2d cir affg in part revg in part and remanding 54_tc_912 356_f2d_755 5th cir remanding 42_tc_9 respondent argues that the incentive payments or rebates are not excludable from petitioner's gross_income or deductible expenses because the payments were unrelated to performance and there was no set sales volume that the dealer had to meet in order to qualify for a rebate respondent citing sun microsystems inc v commissioner tcmemo_1993_467 contends that in order to qualify as a volume discount the discount must be set forth in a formula and the volume of product to be purchased in order to qualify for the discount must be specified however the discounts here are not volume discounts many different arrangements can constitute a reduction in sale price cf 630_f2d_670 9th cir affg 69_tc_477 74_tc_476 73_tc_1217 tri-state beverage dis27_tc_1026 26_tc_707 convergent technologies inc v commissioner tcmemo_1995_ in 86_tc_627 we noted that the common thread running through max sobel dixie dairies haas brothers and pittsburgh milk is that there was an agreement between the taxpayer and its customers entered into prior to the sale of the product providing for the refund of some part of the purchase_price we are satisfied that this common thread runs through the rebates paid_by petitioner to its dealers there is no doubt that the various facets of petitioner's rebate program did not lend themselves to expression by a numerical formula nonetheless if the individual factors separately would qualify as a purchase_price reduction then the factors taken as a whole would qualify as a purchase_price reduction petitioner offered rebates of the finance costs imposed on a dealer from additional inventory and also used incentives to attract buyers for coaches with unpopular colors or unpopular sizes and display models that had been driven to recreational vehicle shows petitioner did not offer the rebate up front to the dealer but instead sold these coaches to the dealer at full price and then would accept a lower price from the dealership if the need arose in this circumstance there was an understanding between foretravel and its customers the dealerships entered into prior to the sale of the product to the ultimate user of the product if the dealership could immediately sell a coach at full retail price despite its unpopular size or color it would do so if it could not then the dealership could sell the coach for less than retail with a commensurate rebate to the dealership approved by petitioner the incentives generated by sales to high profile buyers or buyers who complained about the quality of a foretravel coach also qualified as a purchase_price reduction between petitioner and the dealers the reality of the marketplace would dictate the rebate needed to put the product in the hands of the consumer if a high profile buyer offered the dealership full retail price then there was no reason for petitioner to reduce the sale price of the coach to the dealer the more reasonable method was the method used by petitioner and its dealers whereby petitioner would adjust the price to the dealer via a rebate if necessary and then the dealer would in turn adjust the retail price to the consumer the rebates offered to dealers when petitioner was in need of cash also qualify as purchase_price reductions between petitioner and the dealers petitioner needed cash and petitioner had extended credit to the dealer petitioner offered the dealer a rebate with the general understanding that the dealer would reduce the retail price to the consumer the sale to the consumer put cash in the dealer's hands which enabled the dealer to reduce the credit balance owed to petitioner petitioner's need for cash and the rate of sales at the retail level coupled with the price the consumer was willing to pay the retailer for a coach would determine the rebate needed if any to put the product into the hands of the consumer these factors highlight why a numerical formula setting forth the amounts of the rebates may not be practicable in all instances the fact that a dealer may receive a used coach as a trade exacerbates the uncertainty because the used coach must be valued in order to determine the amount_realized by the dealer at the retail level the product sold by petitioner is unique and the particular rebates needed to move merchandise into consumers' hands could fluctuate to such an extent that the rebates could be determined appropriately only on a transaction-by-transaction basis we conclude that petitioner's failure to reduce its rebate policy into a numerical formula is not fatal to petitioner's claim of a rebate because petitioner was the sole manufacturer of a unique product particular purchasers might be prospects for a rebate offer from the manufacturer while others might not the retail price was subject_to negotiation between the consumer and the distributor and the demand for the unique products offered by petitioner fluctuated geographically and seasonally petitioner offered detailed testimony setting forth the factors taken into account in its incentive program and the objectives it intended to accomplish through its incentive program and we conclude that the disputed payments were bona_fide incentive payments made in furtherance of those various objectives we conclude that the incentive payments are excludable from petitioner's gross_income as a reduction in the sale price of coaches we are mindful of respondent's position that transactions between related parties should be subject_to close scrutiny because they may engage in transactions that are not arm's length see c m gooch lumber sales co v commissioner t c pincite 32_tc_390 affd 294_f2d_82 5th cir respondent has shown that the incentive payments by petitioner to its dealers for the year ending date consisted of the entire balance of petitioner's trade account receivables recorded on petitioner's books however we do not consider this conjunction of numbers to be fatal in the year ending date we conclude that moore arrived at the figure for incentive payments taking into account the many considerations set forth above additions to tax as a result of our findings above we need not address the additions to tax to reflect the foregoing and the concessions by the parties decision will be entered under rule
